f

THE SECRETARY OF EDUCATION

a

Z

WASHINGTON, DC 20202
of

March 5, 2007
Honorable Rick Perry
Governor of Texas
Post Office Box 12428
Austin, Texas 78711
Dear Governor Perry :
Thank you for your letter of January 10, 2007, regarding allocations to Texas under Part
C of the Individuals with Disabilities Education Act (IDEA), Grants for Infants and
Toddlers with Disabilities and Families program, and under the Vocational Rehabilitation
State Grants program pursuant to the Rehabilitation Act of 1973, as amended
(Rehabilitation Act) . In your letter, you asked if Texas could receive upward adjustments
to its allocations under these programs because Texas State and local agencies and
providers are serving increased numbers of individuals and families displaced by
Hurricane Katrina .
I understand and empathize with the challenge that a sudden increase in population can
present. Texas has done an admirable job in assisting these individuals and families .
Although we do not have statutory authority to make adjustments based on population
changes in the initial allocations under the formulas used under the two programs you
cite, it may be possible to make additional funds available to Texas through the
reallotment process under the Vocational Rehabilitation program during the fourth
quarter of Federal Fiscal Year (FFY) 2007, if funds become available .
The allocations to each State under Part C of the IDEA are made based on the ratio of the
number of infants and toddlers in that State to the number of infants and toddlers in all
States. Under IDEA section 643(c)(1), and 34 C .F.R. ยง 303 .200(b)(2), the term "infants
and toddlers" means children from birth through age two in the general population, based
on the "most recent satisfactory data as determined by the Secretary ." State population
adjustments that have not been incorporated into the census data would not constitute
"satisfactory data ." In accordance with our consistent interpretation and practice, for Part
C grants for FFY 2006, we used July 1, 2004, census data released on March 10, 2005, by
the Census Bureau of the U .S . Department of Commerce . Once the Department issues its
Part C grants, the Department is not authorized to reallocate Part C funds based on
changes in census data. However, we anticipate receiving updated census data prior to
making final allocations for Part C grants for FFY 2007 that can begin on July 1, 2007 .
Regarding the Vocational Rehabilitation (VR) State Grants program, the Department
does not have authority to adjust the population data used in the allocation formula

Our mission is to ensure equal access to education and to promote educational er

llence throughout the nation.

Page 2
contained in Section 8(b) of the Rehabilitation Act, which requires that the Department
use population data published by the Department of Commerce by October 1 of the year
preceding the fiscal year for which funds are appropriated . Thus, we cannot make
adjustments to the allocations for this program at this time . However, Texas may request
additional funds for the VR program through the reallotment process pursuant to section
110(b)(2) of the Rehabilitation Act, if funds become available . Under that provision, the
Department can make additional funds available to States, based on determinations that
one or more States may not use all of the funds it received under the VR program . Each
year, some additional funds are usually available under this reallotment process . In June,
the Rehabilitation Services Administration will be sending State VR agencies a
memorandum providing information on the reallotment schedule for FFY 2007, including
the due date for requesting additional grant funds .
I hope this information is helpful . I greatly appreciate your commitment to meeting the
needs of the many people who have relocated in Texas in the aftermath of Hurricane
Katrina.

